Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

In Re: Bell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1440




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Bell " (2007). 2007 Decisions. Paper 1267.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1267


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-155                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1440
                                   ________________

                             IN RE: JAMES SONNY BELL,

                                             Petitioner
                                   ________________

                      On Petition for Writ of Prohibition from the
                 United States District Court for the District of Delaware
                       (Related to D. Del. Civ. No. 06-cv-00575)
                                   ________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                   March 15, 2007

                 Before: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed: April 17, 2007)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

       James Sonny Bell, proceeding pro se, has filed a petition for a writ of prohibition

apparently alleging that the United States District Court for the District of Delaware

improperly remanded to state court a case that he had removed to the federal district

court. For the reasons that follow, we will deny Bell’s petition.

       Bell filed a document entitled “Notice of Removal” in the District Court, seeking

to remove the case J & J Mobile Home Park, Inc. V. Bell, CA #J0607047816 (Del. J.P.
Ct. Kent County). Because the document did not meet the requirements for removal, the

District Court ordered Bell to meet the requirements or face summary remand. After he

filed additional documents with the District Court, the Court found that he had still not

met the requisites for removal and thus summarily remanded the matter to the state court.

Bell filed a notice of appeal, docketed in this Court at C.A. No. 07-1057, and later filed

the instant petition for a writ of prohibition along with a motion to expedite.

         Bell’s petition for a writ of prohibition is for the most part unclear. He appears to

allege that the Court of Chancery improperly held a trial in Krebs’ action against her

while her appeal of the District Court’s remand order was pending in this Court. To the

extent Bell seeks an order from this Court prohibiting the Delaware court from taking

some action, we lack jurisdiction to so order. See In re Campbell, 264 F.3d 730, 731 (7th

Cir. 2001) (stating that the court of appeals generally cannot use its power to issue

mandamus to a state judicial officer to control or interfere with state court litigation).

         In addition, to the extent Bell seeks review of the District Court’s remand order, a

writ of prohibition is not an appropriate remedy because Bell may seek review through an

ordinary appeal. See In re Sch. Asbestos Litig., 921 F.2d 1310, 1314 (3d Cir. 1990). As

noted, Bell filed a notice of appeal from the District Court’s remand order. That appeal is

pending, and will be decided in a separate opinion or order.

         Accordingly, we will deny the petition for a writ of prohibition.1




   1
       The Motion to Expedite is denied.

                                                2